EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In Claim 21, line 1, delete “claim 19” and insert “claim 17”.
 
	This amendment is necessary since Claim 19 was canceled in the response filed 21 January 2021 and Claim 19 was incorporated into independent Claim 17.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 21 January 2021, independent Claims 1, 9 and 17 were amended to require that the solvent system contain “about 10 to about 50 weight percent of the branched diester component”.  The independent claims also require that the lubricant exhibits “an electrical conductivity measures per ASTM D2624-15 at 75°C of about 80,000 pS/m or less and a thermal conductivity measured per ASTM D7896-14 at 80°C of about 134 mW/m K or more”.  
Applicant arguments that branched diester base oils in an amount of about 10 to about 50 weight percent combined with poly(meth)acrylate polymers having weight average molecular weights below about 50,000 are effective to achieve good lubricating properties, good electrical properties (i.e., low electrical conductivity) and good thermal properties (i.e., high thermal conductivity) at the same time and suitable for electric or hybrid-electric motors, has been found to be persuasive.  The applied prior art references to Salvi et al (US 2020/0277542), Aoyama (US 2018/0100119) and Lann et al (US 2012/0208731) do not disclose combining certain .     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 29, 2021